Mejriumon, C. J.:
Competent evidence, sufficient in perti-nency and force in some reasonable view of it to be taken by the jury to warrant them in finding a verdict of guilty, must be submitted to them on the trial of the issue of fact ra sed by the plea of not guilty in a criminal action. Such evidence must be produced, else there cannot be a lawful verdict of guilty. It is the province and duty of the Court to determine that such evidence is, or is not, produced on the trial, when any question in that respect is raised. It is the province of the jury to determine when such evidence is so produced, that it is true or not true, in whole or in part, and its weight and sufficiency or insufficiency to induce them to render a verdict of guilty. What is evidence is a question for the Court. Whether evidence is true or not, and what is its weight, are questions ordinarily for the jury. State v. White, 89 N. C., 462, and cases there cited; State v. James, 90 N. C., 702; State v. Atkinson, 93 N. C., 519; State v. Powell, 94 N. C., 965.
*709In the present case, the evidence produced on the trial was strong and abundantly sufficient to go to the jury to prove that the deceased was brutally murdered by some person; but, in our judgment, it was not sufficient to go to them to prove that the prisoner was the guilty partj^. It tended to show that the prisoner had motive, but not very strong; that he made threats — indefinite, but rather suggestive that he might kill the deceased; that he had opportunity to kill him; that others had like and as great opportunity; that his tracks were seen by one witness as if he were going from the place where the body of the deceased was found towards the house from which he was taken, but this evidence was not definite or satisfactory. So far as appears, the tracks were not scrutinized — they were not measured — the prisoner’s feet were not measured or fitted to the tracks, nor did it appear that his feet were at all peculiar in any respect, nor did the witness say how she knew the tracks were his. On the night of the homicide, probably shortly after it was committed, the prisoner was in a cabin with several other persons, and appeared to be uneasy and anxious, and exclaimed, without apparent cause, “Great God! boys, I’m going to leave this country.” He gave no reason for this exclamation. The next morning he demanded the wages due to him from his employer, and seemed anxious. But he did not fly. There was other evidence in connection with that referred to, going to prove that the wife of the deceased was tired of him — wished he was dead; that she was a dissolute woman and of bad character. It did not appear that the prisoner was her paramour, or that there was undue intimacy between them. It may be that some person other than the prisoner, at her instance, or on her account, murdered the deceased. Indeed, she was charged in this'action as a participant in the murder, and she was not at all free from suspicion.
*710We think the evidence simply raised strong suspicion of the prisoner’s guilt. It could not, in any reasonable view of it, prove his guilt. Taking the strongest view of it adverse to him, upon serious reflection, it leaves the mind in a state of painful anxiety, doubt and uncertainty as to his guilt. The evidence giving rise to suspicion, accepted as true, was far from conclusive. Leaving out the evidence as to the tracks, the leading facts, whether taken severally or collectively and in their combined force, were not necessarily inconsistent with his innocence. As we have seen, the evidence as to the tracks was' very unsatisfactory. It seems that it might and ought to have been made much clearer, especially, as it was very material.
Circumstantial evidence is not only a recognized and accepted instrumentality in the ascertainment of truth, but it is essential, and, when properly understood and applied, highly satisfactory in matters of the gravest moment. The facts, their relations, connections and combinations should be natural, reasonable, clear and satisfactory. When such evidence is relied upon to convict, it should be clear, convincing and conclusive in its connections and combinations, excluding all rational doubt as to the prisoner’s guilt; and it is not sufficient to go or be left to the jury, unless, in some aspect of it, they might reasonably render a verdict of guilty. State v Swink, 2 Dev. & Bat., 9; State v. Long, 7 Jones, 24; State v. Matthews, 66 N. C., 106; State v. Bowman, 80 N. C., 432; State v. Freeman, 89 N. C., 469; State v. James, 90 N. C., 702.
Error.